 

Exhibit 10.2

 

            BRIDGE LOAN AGREEMENT dated as of August 25, 2010 by and between
Standard Gold Corp., a Nevada corporation (“Borrower”), and PhytoMedical
Technologies, Inc. (“PYTO”).

 

W I T N E S S E T H:

 

            WHEREAS, Borrower and PYTO have entered into a non-binding
Memorandum of Intent dated August 25, 2010 (“MOI”) pursuant to which the parties
hereto are exploring the possible acquisition by PYTO of all of the issued and
outstanding shares of common stock, on a fully diluted basis, of the Borrower;

 

            WHEREAS, in accordance with the terms of the MOI, PYTO has agreed to
loan to Borrower the principal amount of thirty thousand ($30,000) dollars in
order to permit Borrower to maintain in good standing its permits and licenses
pertaining to its mineral claims pending completion of preliminary discussions
between the parties hereto; and

 

            WHEREAS, PYTO is willing to make such loan to Borrower on the terms
and subject to the conditions hereinafter set forth.

 

            NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants hereinafter set forth and intending to be legally bound hereby, agree
as follows:

 

 

ARTICLE I

DEFINITIONS

 

1.01.           Certain Definitions.  In addition to other words and terms
defined elsewhere in this Agreement, as used herein the following words and
terms shall have the following meanings, respectively:

 

“Agreement” shall mean this Bridge Loan Agreement as the same may be amended,
modified or supplemented from time to time.

 

“Closing” shall mean the execution and delivery of the Loan Documents by
Borrower and PYTO.

 

“Closing Date” shall mean the date of the Closing.

 

“Event of Default” shall mean any of the events of default described in Section
6.01.

 

“Loan” shall mean the $30,000 loan to be made by PYTO to Borrower pursuant to
this Agreement.

 

 

 

1

--------------------------------------------------------------------------------

 

 

“Loan Documents” shall mean, collectively, this Agreement, the Promissory Note,
and any and all other documents delivered by or on behalf of Borrower in
connection with the Loan, as the same may be amended, modified or supplemented
from time to time.

 

“Note” or “Promissory Note” shall mean Borrower's $30,000 promissory note to
PYTO dated the date hereof and attached hereto as Exhibit A, as said Note may be
extended, renewed, refinanced, refunded, amended, modified or supplemented from
time to time, and any replacement or successor note.

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, department or instrumentality of either, or any
court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic.

 

“Potential Default” shall mean any condition, event, act or omission which, with
the giving of notice or passage of time or both, would constitute an Event of
Default.

 

 

1.02.           Construction of Agreement.  Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular and
vice versa.  References in this Agreement to “judgments” of PYTO include good
faith estimates by PYTO (in the case of quantitative judgments) and good faith
beliefs by PYTO (in the case of qualitative judgments).  The words “hereof,”
“herein,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect.  Section and subsection references
are to this Agreement unless otherwise specified.

 

 

ARTICLE II

THE LOAN

 

2.01.           Agreement to Lend; Use of Proceeds.  Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, PYTO agrees to make a $30,000 loan to Borrower, such funds to be
disbursed to Borrower on even date herewith. The proceeds of the Loan will be
used to maintain in good standing permits and licenses pertaining to its mineral
claims pending completion of preliminary discussions between the parties hereto.

 

2.02.           Note.  The obligation of Borrower to repay the principal of the
Loan shall be evidenced by the Note.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

            Borrower represents and warrants to PYTO that:

 

 

2

--------------------------------------------------------------------------------

 

 

3.01.           Authority and Authorization.  Borrower has the power and
authority to execute and deliver this Agreement, to make the borrowing provided
for herein, to execute and deliver the Note in evidence of such borrowing, to
execute and deliver the other Loan Documents to which Borrower is a party and to
perform its obligations hereunder and under the Note and the other Loan
Documents, and all such action has been duly and validly authorized.

 

3.02.           Execution and Binding Effect.  This Agreement, the Note and the
other Loan Documents to which Borrower is a party have been duly and validly
executed and delivered by Borrower and constitute legal, valid and binding
obligations of Borrower, enforceable in accordance with the terms hereof and
thereof, subject to the effect of bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally.

 

3.03.           Authorizations and Filings.   No authorization, consent,
approval, license, exemption or other action by, and no registration,
qualification, designation, declaration or filing with, any Official Body is or
will be necessary or advisable in connection with the execution and delivery of
this Agreement, the Note or the other Loan Documents, consummation of the
transactions herein or therein contemplated or performance of or compliance with
the terms and conditions hereof or thereof.

 

3.04.           Absence of Conflicts.  Neither the execution and delivery of
this Agreement, the Note or the other Loan Documents nor consummation of the
transactions herein or therein contemplated nor performance of or compliance
with the terms and conditions hereof or thereof will (a) violate any law, (b)
conflict with or result in a breach of or a default under any agreement or
instrument to which Borrower is a party or by which either of them or any of
their properties (now owned or hereafter acquired) may be subject or bound or
(c) result in the creation or imposition of any lien, charge, security interest
or encumbrance upon any property (now owned or hereafter acquired) of Borrower.

  

 3.05.           Financial Condition.   Borrower has not applied for or
consented to the appointment of a receiver, trustee or liquidator of itself or
any of its property, admitted in writing its inability to pay its debts as they
mature, made a general assignment for the benefit of creditors, been adjudicated
a bankrupt or insolvent or filed a voluntary petition in bankruptcy, or a
petition or an answer seeking reorganization or an arrangement with creditors or
to take advantage of any bankruptcy, reorganization, insolvency, readjustment of
debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, and no action has been taken by Borrower for the purpose of effecting
any of the foregoing.  No order, judgment or decree has been entered by any
court of competent jurisdiction approving a petition seeking reorganization of
Borrower or all or a substantial part of the assets of Borrower, or appointing a
receiver, sequestrator, trustee or liquidator of it or any of its property.

 

3.06.           Defaults.  No Event of Default and no Potential Default has
occurred and is continuing or exists.

 

 

 

3

--------------------------------------------------------------------------------

 

 

3.07.           Litigation.  There is no pending or (to Borrower's knowledge)
threatened proceeding by or before any Official Body against or affecting
Borrower which if adversely decided would have a material adverse effect on the
business, operations or condition, financial or otherwise, of Borrower or on the
ability of Borrower to perform its obligations under the Loan Documents.

 

3.08.           Power to Carry On Business.  Borrower has all requisite power
and authority to own and operate its properties and to carry on its business as
now conducted and as presently planned to be conducted.

 

 

ARTICLE IV

CONDITIONS OF LENDING

 

            The obligation of PYTO to consummate the Closing and to make the
Loan is subject to the satisfaction of the following conditions:

 

4.01.           Representations and Warranties.  The representations and
warranties contained in Article III hereof and in the other Loan Documents shall
be true on and as of the Closing Date.  No Event of Default and no Potential
Default shall have occurred and be continuing or shall exist or shall occur and
exist after the consummation of the Closing.

 

4.02.           Miscellaneous.  Borrower shall have furnished to PYTO such other
instruments, documents and opinions as PYTO shall reasonably require to evidence
and secure the Loan and to comply with this Agreement, the Promissory Note and
the requirements of regulatory authorities to which PYTO is subject.

 

4.03.           Details, Proceedings and Documents.  All legal details and
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory to PYTO and PYTO shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to PYTO,
as PYTO may from time to time request.

 

  

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

            Borrower covenants to PYTO as follows:

 

5.01.           Notices.  Promptly upon becoming aware thereof, Borrower shall
give PYTO notice of:

 

            (a)           any Event of Default or Potential Default, together
with a written statement setting forth the details thereof, and the action being
taken by Borrower to remedy the same; or

 

            (b)           the commencement, existence or threat of any
proceeding by or before any

 

4

--------------------------------------------------------------------------------

 

 

Official Body against or affecting Borrower which, if adversely decided, would
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower or on its ability to perform its obligations
under the Loan Documents.

 

5.02.           Books and Records.  Borrower shall maintain and keep proper
records and books of account in which full, true and correct entries shall be
made of all its dealings and business affairs.

 

5.03.           Other Obligations.  Borrower shall maintain all obligations of
Borrower in whatsoever manner incurred, including but not limited to obligations
for borrowed money or for services or goods purchased by Borrower, in a current
status.

 

 

ARTICLE VI

DEFAULTS

 

6.01.           Events of Default.  An Event of Default shall mean the
occurrence or existence of one or more of the events or conditions (whatever the
reason for such Event of Default and whether voluntary, involuntary or effected
by operation of law) described below which continues and persists for thirty
(30) days beyond the required date of notice of such Event of Default specified
in Section 5.01:

 

            (a)           failure to pay the loan principal of $30,000, or
accrued and unpaid interest thereon, in accordance with the terms of the
Promissory Note; or

 

            (b)           the commencement, existence or threat of any
proceeding by or before any Official Body against or affecting Borrower which,
if adversely decided, would have a material adverse effect on the business,
operations or condition, financial or otherwise, of Borrower or on its ability
to perform its obligations under the Loan Documents.

 

6.02.           Consequences of an Event of Default.

 

(a)           If an Event of Default specified in Section 6.01 shall occur and
continue after the expiration of applicable notice and grace periods, if any,
set forth therein, PYTO may, by notice to Borrower, declare the unpaid principal
amount of the Note and all other amounts owing by Borrower hereunder or under
the Note or the other Loan Documents to be immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived, and an action therefor shall immediately accrue.

 

 

ARTICLE VII

MISCELLANEOUS

 

7.01.           Further Assurances.  From time to time upon the request of PYTO,
Borrower shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as PYTO may reasonably deem necessary or
desirable to confirm this Agreement and

 

5

--------------------------------------------------------------------------------

 

 

the Note, to carry out the purpose and intent hereof and thereof or to enable
PYTO to enforce any of its rights hereunder or thereunder.

 

7.02.           Amendments and Waivers. PYTO and Borrower may from time to time
enter into agreements amending, modifying or supplementing this Agreement or the
Note or any other Loan Document or changing the rights of PYTO or of Borrower
hereunder or thereunder, and PYTO may from time to time grant waivers or
consents to a departure from the due performance of the obligations of Borrower
hereunder or thereunder.  Any such agreement, waiver or consent must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  In the case of any such waiver or consent relating to any provision
hereof any Event of Default or Potential Default so waived or consented to shall
be deemed to be cured and not continuing, but no such waiver or consent shall
extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.

 

7.03.           No Implied Waiver; Cumulative Remedies.  No course of dealing
and no delay or failure of PYTO in exercising any right, power or privilege
under any of the Loan Documents shall affect any other exercise thereof or
exercise of any other right, power or privilege.  The rights and remedies of
PYTO under this Agreement are cumulative and not exclusive of any rights or
remedies which PYTO would otherwise have under the other Loan Documents, at law
or in equity.

 

7.04.           Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and, unless delivery instructions are
otherwise expressly set forth above herein, either delivered personally
(effective upon delivery), by facsimile transmission (effective on the next day
after transmission), by recognized overnight delivery service (effective on the
next day after delivery to the service), or by registered or certified mail,
postage prepaid and return receipt requested (effective on the third Business
Day after the date of mailing), at the following addresses or facsimile
transmission numbers (or at such other address(es) or facsimile transmission
number(s) for a Party as shall be specified by like notice, effective  day of
transmission):

 

If to the Borrower, at:

            Standard Gold Corp.

            c/o Strategic American Oil Corporation
            600 Leopard Street, Suite 2015

            Corpus Christi, Texas 78401

            Attention: President
            Facsimile:        (604) 677-5935

 

If to PYTO, at:

            PhytoMedical Technologies, Inc.

            100 Overlook Drive, 2nd Floor

             Princeton, New Jersey, 08540

            Attention: President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------

 

 

            Facsimile: (248) 671-0315

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others. No change in any of such addresses shall be
effective insofar as notices under this Section 7.04 are concerned unless such
changed address shall have been given to such other party hereto as provided in
this Section 7.04. For purposes hereof, the term “Business Day” means any day
other than a Saturday, Sunday or any day on which banks in the State of New York
are authorized or required by federal law to be closed in New York, New York.

 

7.05.           No Third Party Rights.  Except as contemplated by Section 7.08
hereof, nothing in this Agreement, whether express or implied, shall be
construed to give to any person other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement, which is
intended for the sole and exclusive benefit of the parties hereto.

 

7.06.           Severability.  The provisions of this Agreement are intended to
be severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

7.07.           Number and Gender.  For purposes of this Agreement, the singular
shall be deemed to include the plural and the neuter shall be deemed to include
the masculine and feminine, and vice versa, as the context may require.

 

7.08.           Heirs, Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of PYTO, Borrower and their respective heirs,
successors and assigns, except that Borrower may not assign or transfer any of
its rights hereunder without the prior written consent of PYTO.  Except to the
extent otherwise required by the context of this Agreement, the term “PYTO”
where used in this Agreement shall mean and include any holder of the Note
originally issued to PYTO hereunder, and the holder of such Note shall be bound
by and have the benefits of this Agreement the same as if such holder had been a
signatory hereto.

 

7.09     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  The exchange of copies
of this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes.  Signatures of the parties transmitted by facsimile or by
email transmission in portable digital format, or similar format, shall be
deemed to be their original signatures for all purposes.

 

7.10.           Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof. The parties to
this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under

 

7

--------------------------------------------------------------------------------

 

 

or in connection with this Agreement, and consent and subject themselves to the
jurisdiction of, the courts of the State of New York located in County of New
York, and/or the United States District Court for the Southern District of New
York, in respect of any matter arising under this Agreement. Service of process,
notices and demands of such courts may be made upon any party to this Agreement
by personal service at any place where it may be found or giving notice to such
party as provided in Section 7.04.


 

 

            IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first above written.

 

 

Standard Gold Corp. 

 

 By: __/s/ Joshua Bleak ____________________________

 

 Name: Joshua Bleak

Title:  President

 

PhytoMedical Technologies, Inc. 

 

 By: _/s/ Amit S. Dang _____________________________

 

 Name: Amit S. Dang

Title:  President and Chief Executive Officer

 

 

 

 



 

8

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

PROMISSORY NOTE

 

$30,000 

August 25, 2010

 

FOR VALUE RECEIVED, the undersigned Standard Gold Corp., a Nevada corporation
having its principal place of business at 600 Leopard Street, Suite 2015 Corpus
Christi, Texas 78401 (“Maker”), hereby promises to pay to the order of
PHYTOMEDICAL TECHNOLOGIES, INC. a Nevada corporation having its principal place
of business at 100 Overlook Drive, 2nd Floor Princeton, New Jersey, 08540
(“Payee”), in lawful money of the United States of America , the principal sum
of Thirty Thousand Dollars ($30,000), together with interest thereon, payable as
set forth below.

 

The entire principal balance will be payable in full on December 31, 2010 (the
“Maturity Date”). Interest on this Note shall compound quarterly and shall
accrue at the annual rate of eight and one-half percent (8½ %) as computed on
the basis of a 365-day year.  Interest will begin to accrue as of the date
hereof and is payable on the Maturity Date, accelerated or otherwise, when the
principal and remaining accrued but unpaid interest shall be due and payable.
Following the occurrence and during the continuance of an Event of Default,
which, if susceptible to cure is not cured within the cure periods (if any) set
forth in Section 6.01 of the Bridge Loan Agreement, otherwise then from the
first date of such occurrence until cured, the annual interest rate on this Note
shall be fifteen percent (15%), and be due on demand.

 

This Note may be prepaid at any time, in whole or in part, without interest,
penalty or premium of any kind.

 

If any payment of principal or interest on this Note shall become due on a day
which is a Saturday, Sunday or holiday, such payment shall be made on the next
succeeding business day.

 

Maker hereby waives presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest.

 

No delay or omission on the part of Payee or any holder hereof in exercising its
rights under this Note, or course of conduct relating thereto, shall operate as
a waiver of such rights or any other right of Payee or any holder hereof, nor
shall any waiver by Payee or any holder hereof of any such right or rights on
any one occasion be deemed a bar to, or waiver of, the same right or rights on
any future occasion.

 

Maker shall pay Payee on demand any reasonable out-of-pocket expenses (including
reasonable legal fees) arising out of or in connection with any action or
proceeding (including any action or proceeding arising in or related to any
insolvency, bankruptcy or reorganization involving or affecting Maker) taken to
protect, enforce, collect, determine or assert any right or remedy under this
Note.

 

 

1

--------------------------------------------------------------------------------

 

 

This Note shall bind Maker and the heirs and assigns of Maker, and the benefits
hereof shall inure to the benefit of Payee and the heirs and assigns of
Payee.  All references herein to “Maker” shall be deemed to apply to Maker and
its heirs and assigns, and all references herein to “Payee” shall be deemed to
apply to Payee and its heirs and assigns.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York, including, but not limited to, New York statutes of
limitations.  Any action brought by either party against the other concerning
the transactions contemplated by this Agreement shall be brought only in the
civil or state courts of New York or in the federal courts located in the State
and county of New York.  Both parties and the individual signing this Agreement
on behalf of the Maker agree to submit to the jurisdiction of such courts.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Payee from bringing suit or taking other legal action against the Maker in
any other jurisdiction to collect on the Maker’s obligations to Payee, or to
enforce a judgment or other decision in favor of the Payee.

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound, has executed this Note
as of the date and year first above written with the intention that this Note
shall constitute a sealed instrument.

 

 

 

Standard Gold Corp. 

 

 

 By: ______________________________

 

 Name: Joshua Bleak

Title:  President

 

 

Witness:

 

 

___________________________________________

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------

 